Application granted to the extent of permitting the appeal to be prosecuted upon one typewritten record on appeal and five typewritten briefs. Memorandum : The application for the furnishing to appellant without charge of a copy of the stenographer’s minutes must be made in the first instance to the court before whom the action was tried. (CPLR 1102, su-bd. [b]; Swirski v. Price, 19 A D 2d 851; Eagle Contrs. of Utica v. Black, 5 A D 2d 954.) The problem presented by the apparent conflicting positions of the attorney for certain respondents may not be resolved in the first instance by this court.